DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on May 17, 2022.  Claims 1-20 are pending.  Claims 1 and 16 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20140362220 to Izumikawa et al. (hereinafter “Izumikawa”).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izumikawa.
With respect to independent claim 1, Izumikawa discloses receiving one or more images corresponding to surroundings of the work vehicle, said images recorded via a corresponding one or more cameras supported by the main frame (see paragraphs [0152], [0189] and [0191]:  A frame image including various kinds of information such as an orientation may be arranged around the output image.  The camera 2 and the distance image sensor 6 are arranged so that the respective imaging ranges surround the vicinity of the shovel 60.  The image-creating device 100 changes the color of extracted pixels or the frame stepwisely or steplessly in response to a distance from the distance image sensor 6, that is, a distance from the shovel 60.); 
processing the recorded images to map the images to a shape corresponding to a first defined display radius and a first defined display depth (see paragraph [0150], [0151] and [0198]:  the output image is trimmed in a circular shape so that an image when the shovel 60 performs a turning operation can be displayed in a natural way, and is created so that the center CTR of the circle lies on the cylinder center axis of the space model MD and on the turning axis PV of the shovel 60. It should be noted that the radius of the space model MD is, for example, 5 meters.  Space model configured by two surfaces, which are a bottom surface and a side surface, may be used.); 
responsive to at least one trigger action generating a display image on a display unit corresponding to a selected region of interest in the surroundings of the work vehicle (see paragraphs [0061] and [0102]:  the image-creating device 100 may generate a processing-target image based on an input image, and may display an output image to an operator after creating the output image by applying an image conversion process to the processing-target image so that the output image enables intuitive perception of a positional relationship with a peripheral obstacle and a distance sense.  The coordinates-associating part 10 may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 with respect to a camera of which an incident angle is smallest, or may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 selected by an operator.).  
With respect to dependent claim 2, Izumikawa discloses wherein the generated display image comprises one or more of an overhead downward facing display image and an outward facing display image (see paragraph [0126]:  the image-creating device 100 can rapidly and flexibly enlarged or reduced an object positioned around the shovel 60 (an object in an image when viewing a periphery in a horizontal direction from the shovel 60) without giving an influence to a road image (a virtual image when viewing the shovel from directly above) in the vicinity of the shovel 60, and can improve visibility of a blind spot for the shovel 60.).  
With respect to dependent claim 3, Izumikawa discloses wherein the generated display image comprises an overhead downward facing display image corresponding to the first defined display radius and the first defined display depth (see paragraph [0066] and [0126]:  FIG. 3A illustrates a relationship between the shovel 60 viewed from a side of the shovel 60 and the space model MD. FIG. 3B illustrates a relationship between the shovel 60 viewed from above and the space model MD.  The image-creating device 100 can rapidly and flexibly enlarged or reduced an object positioned around the shovel 60 (an object in an image when viewing a periphery in a horizontal direction from the shovel 60) without giving an influence to a road image (a virtual image when viewing the shovel from directly above) in the vicinity of the shovel 60, and can improve visibility of a blind spot for the shovel 60.), 
the method comprising being responsive to a trigger action of at least a first type to reconfigure the overhead display image to correspond to a second defined display radius and a second defined display depth (see paragraph [0064]:  The “space model” is a projection target of an input image. Specifically, the “space model” is configured by one or more flat surfaces or curved surfaces containing at least a plane surface or a curved surface other than a processing-target image plane, which is a plane on which the processing-target image is positioned. For example, a flat surface or a curved surface other than a processing-target image plane, which is a flat surface on which the processing-target image is positioned, is a flat surface parallel to the processing-target image plane or a flat surface or a curved surface forming an angle with the processing-target image plane.).  
With respect to dependent claim 4, Izumikawa discloses wherein the trigger action of at least the first type comprises one or more automatically determined operating conditions (see paragraph [0199]:  the image-creating device 100 constructs an operation assist system, which assists a travel of the shovel and an operation of those movable members while presenting a peripheral image to the operator. However, the image-creating device 100 may be mounted together with a camera and an image distance sensor to a working machine, such as a folk lift, an asphalt finisher, etc., which does not have a turning mechanism.).  
With respect to dependent claim 5, Izumikawa discloses wherein: the trigger action of at least the first type comprises a detected change in speed of the self-propelled work vehicle, the overhead display image is reconfigured to increase the second defined display radius and the second defined display depth in association with an increase in the speed of the self-propelled work vehicle, and the overhead display image is reconfigured to decrease the second defined display radius and the second defined display depth in association with a decrease in the speed of the self-propelled work vehicle (see paragraph [0063]:  The "processing-target image" is an image created based on an input image. The "processing-target image" is subjected to an image conversion process (for example, a scale conversion, an affine conversion, a distortion conversion, a viewpoint conversion processing, etc.). Specifically, the "processing-target image" is an image suitable for an image conversion process, and is created from an input image by a camera taking a picture of a ground surface from above and contains an image in a horizontal direction due to a wide image angle (for example, a part of the sky). More specifically, the processing-target image is created by re-projecting the projection image projected on a predetermined space model onto a different two-dimensional plane after the input image is projected onto the predetermined space model so that the image in a horizontal direction is not displayed unnaturally (for example, it is not handled as a part of the sky existing on a ground surface). It should be noted that the processing-target image may be used as an output image without being applied with an image conversion process.).  
With respect to dependent claim 6, Izumikawa discloses wherein the at least one trigger action comprises a selective manual engagement of the overhead display image via a user interface (see paragraphs [0102] and [0148]:  If it is possible to cause a correspondence to coordinates on a plurality of input image planes R4, the coordinates-associating part 10 may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 with respect to a camera of which an incident angle is smallest, or may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 selected by an operator.  The image-creating device 100 creates an output image by applying an image conversion process (for example, a scale conversion process, an affine conversion process, a distortion conversion process, a view-point conversion process, etc.) to the created processing-target image. Thereby, the image-creating device 100 simultaneously displays an image of the vicinity of the shovel 60 from above the shovel 60 looking down (the image on the flat surface area R1) and an image of the periphery from the shovel in a horizontal direction (the image on the processing-target image plane R3).).  
With respect to dependent claim 7, Izumikawa discloses comprising being responsive to a trigger action of at least a second type to manipulate the selected region of interest for the generated outward facing display image (see paragraphs [0102] and [0148]:  If it is possible to cause a correspondence to coordinates on a plurality of input image planes R4, the coordinates-associating part 10 may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 with respect to a camera of which an incident angle is smallest, or may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 selected by an operator.  The image-creating device 100 creates an output image by applying an image conversion process (for example, a scale conversion process, an affine conversion process, a distortion conversion process, a view-point conversion process, etc.) to the created processing-target image. Thereby, the image-creating device 100 simultaneously displays an image of the vicinity of the shovel 60 from above the shovel 60 looking down (the image on the flat surface area R1) and an image of the periphery from the shovel in a horizontal direction (the image on the processing-target image plane R3).).  
With respect to dependent claim 8, Izumikawa discloses wherein the trigger action of at least the second type comprises a detected change in configuration of the self-propelled work vehicle (see paragraph [0191]:  the image-creating device 100 changes the color of extracted pixels or the frame stepwisely or steplessly in response to a distance from the distance image sensor 6, that is, a distance from the shovel 60. Thus, the operator of the shovel 60 can sensibly judge the presence of a risk of contact.).  
With respect to dependent claim 9, Izumikawa discloses wherein the self-propelled work vehicle comprises a work implement coupled to the main frame, and wherein the detected change in configuration of the self-propelled work vehicle comprises a detected change in configuration of the work implement (see paragraph [0191]:  the image-creating device 100 changes the color of extracted pixels or the frame stepwisely or steplessly in response to a distance from the distance image sensor 6, that is, a distance from the shovel 60. Thus, the operator of the shovel 60 can sensibly judge the presence of a risk of contact.).  
With respect to dependent claim 10, Izumikawa discloses wherein the self-propelled work vehicle comprises a work implement controllably moveable with respect to the main frame, and wherein the trigger action of at least the second type comprises one or more of: a detected movement of the work implement; and a predicted movement of the work implement (see paragraph [0199]: the image-creating device 100 is mounted together with a camera and a distance image sensor on a shovel, which moves while being equipped with movable members such as a bucket, an arm, a boom, a turning mechanism, etc. Then, the image-creating device 100 constructs an operation assist system, which assists a travel of the shovel and an operation of those movable members while presenting a peripheral image to the operator. However, the image-creating device 100 may be mounted together with a camera and an image distance sensor to a working machine, such as a folk lift, an asphalt finisher, etc., which does not have a turning mechanism. Alternatively, the image-creating device 100 may be mounted together with a camera and a distance image sensor to a working machine, such as an industrial machine, stationary crane, etc., which has a movable member but does not self-travel. Then, the image-creating device 100 may construct an operation assist system which assists an operation of those working machines.).  
With respect to dependent claim 11, Izumikawa discloses wherein the movement of the work implement is predicted based on a determined work cycle of the self-propelled work vehicle (see paragraph [0199]:  Then, the image-creating device 100 constructs an operation assist system, which assists a travel of the shovel and an operation of those movable members while presenting a peripheral image to the operator. However, the image-creating device 100 may be mounted together with a camera and an image distance sensor to a working machine, such as a folk lift, an asphalt finisher, etc., which does not have a turning mechanism. Alternatively, the image-creating device 100 may be mounted together with a camera and a distance image sensor to a working machine, such as an industrial machine, stationary crane, etc., which has a movable member but does not self-travel. Then, the image-creating device 100 may construct an operation assist system which assists an operation of those working machines.).  
With respect to dependent claim 12, Izumikawa discloses wherein the trigger action of at least the second type comprises a detected obstacle in the surroundings of the work vehicle (see paragraph [0151]:  It should be noted that the radius of the space model MD is, for example, 5 meters. Additionally, an angle formed between the group of parallel lines PL and the processing-target image plane R3 or a start point height of the group of auxiliary lines AL can be set so that, when an object (for example, a worker) is present at a position away from the turning center of the shovel 60 by a maximum reach distance (for example, 12 meters), the object is displayed sufficiently large (for example, larger than or equal to 7 millimeters) on the display part 5.).  
With respect to dependent claim 13, Izumikawa discloses further responsive to a trigger action of at least a third type to laterally pivot the outward-facing display image (see paragraph [0152]:  in the output image, a CG image of the shovel 60 may be arranged so that the forward direction of the shovel 60 coincides with the upward direction of the screen of the display part 5 and the turning center thereof coincides with the center CTR. This is to make the positional relationship between the shovel 60 and the object appearing in the output image easily recognizable. It should be noted that a frame image including various kinds of information such as an orientation may be arranged around the output image.).  
With respect to dependent claim 14, Izumikawa discloses wherein the outward-facing display image is generated in place of an overhead display image responsive to the trigger action of at least the second type (see paragraph [0126]:  the image-creating device 100 can rapidly and flexibly enlarged or reduced an object positioned around the shovel 60 (an object in an image when viewing a periphery in a horizontal direction from the shovel 60) without giving an influence to a road image (a virtual image when viewing the shovel from directly above) in the vicinity of the shovel 60, and can improve visibility of a blind spot for the shovel 60.).  
With respect to dependent claim 15, Izumikawa discloses wherein an outward-facing display image and an overhead display image are independently displayed on the same display unit, and independently modified responsive to different types of trigger actions (see paragraphs [0156], [0157] and [0172]:  FIGS. 12A through 12D are photographic illustrations of respective input images of the three cameras 2 mounted on the shovel 60 and an output image created using those input images.  The image-creating device 100 creates the output image by applying an image conversion process (for example, a scale conversion process, an affine conversion process, a distortion conversion process, a view point conversion process, etc.) to the created processing target image. As a result, the image-creating device 100 simultaneously displays an image of the vicinity of the shovel 60 viewed from above (an image in the flat surface area R1) and an image viewed from the shovel 60 in a horizontal direction (an image in the processing-target image plane R3).  FIGS. 15A through 15D, of an output distance image created by the image-creating device 100. FIGS. 15A through 15D are photographic illustrations of the input distance images of the respective three distance image sensors 6 mounted on the shovel 60 and an output distance image created using these input distance images.).  
With respect to independent claim 16, Izumikawa discloses a main frame (see paragraph [0048]: a working machine to which the image-creating device 100 is mounted. The shovel 60 is equipped with an upper-part turning body 63 via a turning mechanism 62 so that the upper-part turning body 63 turns about a turning axis PV.); 
one or more cameras supported by the main frame and configured to record images of corresponding surroundings of the work vehicle (see paragraphs [0152], [0189] and [0191]:  A frame image including various kinds of information such as an orientation may be arranged around the output image.  The camera 2 and the distance image sensor 6 are arranged so that the respective imaging ranges surround the vicinity of the shovel 60.  The image-creating device 100 changes the color of extracted pixels or the frame stepwisely or steplessly in response to a distance from the distance image sensor 6, that is, a distance from the shovel 60.); 
at least one work implement coupled to the main frame and configured for working terrain surrounding the work vehicle (see paragraph [0199]:  the image-creating device 100 is mounted together with a camera and a distance image sensor on a shovel, which moves while being equipped with movable members such as a bucket, an arm, a boom, a turning mechanism, etc.); and 
a controller communicatively linked to the one or more cameras, and configured to process the recorded images to map the images to a shape corresponding to a first defined display radius and a first defined display depth (see paragraph [0150], [0151] and [0198]:  the output image is trimmed in a circular shape so that an image when the shovel 60 performs a turning operation can be displayed in a natural way, and is created so that the center CTR of the circle lies on the cylinder center axis of the space model MD and on the turning axis PV of the shovel 60. It should be noted that the radius of the space model MD is, for example, 5 meters.  Space model configured by two surfaces, which are a bottom surface and a side surface, may be used.); 
responsive to at least one trigger action, to generate a display image on a display unit corresponding to a selected region of interest in the surroundings of the work vehicle (see paragraphs [0061] and [0102]:  the image-creating device 100 may generate a processing-target image based on an input image, and may display an output image to an operator after creating the output image by applying an image conversion process to the processing-target image so that the output image enables intuitive perception of a positional relationship with a peripheral obstacle and a distance sense.  The coordinates-associating part 10 may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 with respect to a camera of which an incident angle is smallest, or may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 selected by an operator.).  
With respect to dependent claim 17, Izumikawa discloses the display unit and an associated user interface are located on the self-propelled work vehicle (see paragraph [0049]:  It should be noted that the display part 5 is installed at a position at which the operator in the cab 64 can visually recognize the display easily.).  
With respect to dependent claim 18, Izumikawa discloses wherein: the generated display image comprises an overhead downward facing display image corresponding to the first defined display radius and the first defined display depth (see paragraph [0066] and [0126]:  FIG. 3A illustrates a relationship between the shovel 60 viewed from a side of the shovel 60 and the space model MD. FIG. 3B illustrates a relationship between the shovel 60 viewed from above and the space model MD.  The image-creating device 100 can rapidly and flexibly enlarged or reduced an object positioned around the shovel 60 (an object in an image when viewing a periphery in a horizontal direction from the shovel 60) without giving an influence to a road image (a virtual image when viewing the shovel from directly above) in the vicinity of the shovel 60, and can improve visibility of a blind spot for the shovel 60.), and 
the controller is configured, responsive to a trigger action of at least a first type, to reconfigure the overhead display image to correspond to a second defined display radius and a second defined display depth (see paragraph [0064]:  The “space model” is a projection target of an input image. Specifically, the “space model” is configured by one or more flat surfaces or curved surfaces containing at least a plane surface or a curved surface other than a processing-target image plane, which is a plane on which the processing-target image is positioned. For example, a flat surface or a curved surface other than a processing-target image plane, which is a flat surface on which the processing-target image is positioned, is a flat surface parallel to the processing-target image plane or a flat surface or a curved surface forming an angle with the processing-target image plane.).    
With respect to dependent claim 19, Izumikawa discloses wherein the trigger action of at least the first type comprises one or more of: a detected change in speed of the self-propelled work vehicle, wherein the overhead display image is reconfigured to increase the second defined display radius and the second defined display depth in association with an increase in the speed of the self-propelled work vehicle, and the overhead display image is reconfigured to decrease the second defined display radius and the second defined display depth in association with a decrease in the speed of the self-propelled work vehicle (see paragraph [0063]:  The "processing-target image" is an image created based on an input image. The "processing-target image" is subjected to an image conversion process (for example, a scale conversion, an affine conversion, a distortion conversion, a viewpoint conversion processing, etc.). Specifically, the "processing-target image" is an image suitable for an image conversion process, and is created from an input image by a camera taking a picture of a ground surface from above and contains an image in a horizontal direction due to a wide image angle (for example, a part of the sky). More specifically, the processing-target image is created by re-projecting the projection image projected on a predetermined space model onto a different two-dimensional plane after the input image is projected onto the predetermined space model so that the image in a horizontal direction is not displayed unnaturally (for example, it is not handled as a part of the sky existing on a ground surface). It should be noted that the processing-target image may be used as an output image without being applied with an image conversion process.); and 
a selective manual engagement of the overhead display image via a user interface (see paragraphs [0102] and [0148]:  If it is possible to cause a correspondence to coordinates on a plurality of input image planes R4, the coordinates-associating part 10 may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 with respect to a camera of which an incident angle is smallest, or may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 selected by an operator.  The image-creating device 100 creates an output image by applying an image conversion process (for example, a scale conversion process, an affine conversion process, a distortion conversion process, a view-point conversion process, etc.) to the created processing-target image. Thereby, the image-creating device 100 simultaneously displays an image of the vicinity of the shovel 60 from above the shovel 60 looking down (the image on the flat surface area R1) and an image of the periphery from the shovel in a horizontal direction (the image on the processing-target image plane R3).).    
With respect to dependent claim 20, Izumikawa discloses the generated display image comprises an outward facing display image (see paragraph [0126]:  the image-creating device 100 can rapidly and flexibly enlarged or reduced an object positioned around the shovel 60 (an object in an image when viewing a periphery in a horizontal direction from the shovel 60) without giving an influence to a road image (a virtual image when viewing the shovel from directly above) in the vicinity of the shovel 60, and can improve visibility of a blind spot for the shovel 60.); 
the controller is configured, responsive to a trigger action of at least a second type to manipulate the selected region of interest for the generated outward facing display image (see paragraphs [0102] and [0148]:  If it is possible to cause a correspondence to coordinates on a plurality of input image planes R4, the coordinates-associating part 10 may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 with respect to a camera of which an incident angle is smallest, or may cause the coordinates P (P′) to correspond to the coordinates on the input image plane R4 selected by an operator.  The image-creating device 100 creates an output image by applying an image conversion process (for example, a scale conversion process, an affine conversion process, a distortion conversion process, a view-point conversion process, etc.) to the created processing-target image. Thereby, the image-creating device 100 simultaneously displays an image of the vicinity of the shovel 60 from above the shovel 60 looking down (the image on the flat surface area R1) and an image of the periphery from the shovel in a horizontal direction (the image on the processing-target image plane R3).); and 
the trigger action of at least the second type comprises: 
a detected change in configuration of the self-propelled work vehicle (see paragraph [0191]:  the image-creating device 100 changes the color of extracted pixels or the frame stepwisely or steplessly in response to a distance from the distance image sensor 6, that is, a distance from the shovel 60. Thus, the operator of the shovel 60 can sensibly judge the presence of a risk of contact.); 
a detected and/or predicted movement of a work implement controllably moveable with respect to the main frame (see paragraph [0199]: the image-creating device 100 is mounted together with a camera and a distance image sensor on a shovel, which moves while being equipped with movable members such as a bucket, an arm, a boom, a turning mechanism, etc. Then, the image-creating device 100 constructs an operation assist system, which assists a travel of the shovel and an operation of those movable members while presenting a peripheral image to the operator. However, the image-creating device 100 may be mounted together with a camera and an image distance sensor to a working machine, such as a folk lift, an asphalt finisher, etc., which does not have a turning mechanism. Alternatively, the image-creating device 100 may be mounted together with a camera and a distance image sensor to a working machine, such as an industrial machine, stationary crane, etc., which has a movable member but does not self-travel. Then, the image-creating device 100 may construct an operation assist system which assists an operation of those working machines.); and 
a detected obstacle in the surroundings of the work vehicle (see paragraph [0151]:  It should be noted that the radius of the space model MD is, for example, 5 meters. Additionally, an angle formed between the group of parallel lines PL and the processing-target image plane R3 or a start point height of the group of auxiliary lines AL can be set so that, when an object (for example, a worker) is present at a position away from the turning center of the shovel 60 by a maximum reach distance (for example, 12 meters), the object is displayed sufficiently large (for example, larger than or equal to 7 millimeters) on the display part 5.).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661